DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action is in response to communication filed on 03/03/2021.
Claims 1-20 are pending of which claims 1, 9, and 13 are independent.
The IDS(s) submitted on 03/03/2021 and 02/07/2022 has been considered.

			Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




Priority
The examiner has reviewed the provisional document 63/059023 if it supports all of the independent claims.  Even though the provisional document does not have all of the drawings filed with the nonprovisional document it fully supports all of the independent claims.  Therefore the earliest priority date of the instant application is 07/30/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in lines 3-4 recites “…at least first and second wide beams in a set of wide beams for a beam selection …” and at the same time in lines 8-9 “…a second wide beam in the set of wide beams…” is recited.  It is not clear to the examiner if “second wide beam” recited in lines 3-4 is the same as “a second wide beam” recited in lines 8-9 or not.  For the purposes of examining claim 1 and all of its dependent claims the examiner assumes the references to second wide beam in lines 3-4 and lines 8-9 are referring to the same second wide beam.
Dependent claims 2-8 are rejected for the same reason as the parent claim 1.
Regarding claim 9, in line 4 recites “…at least first and second wide beams in a set of wide beams for a beam selection …” and at the same time in line 8 “…a second wide beam …” is recited.  It is not clear to the examiner if “second wide beam” recited in line 4 is the same as “a second wide beam” recited in line 8 or not.  For the purposes of examining claim 9 and all of its dependent claims the examiner assumes the references to second wide beam in lines 4 and 8 are referring to the same second wide beam.
Dependent claims 10-12 are rejected for the same reasons as parent claim 9.
Regarding claim 13, in line 3 recites “…at least first and second wide beams in a set of wide beams for a beam selection …” and at the same time in line 8 “…a second wide beam …” is recited.  It is not clear to the examiner if “second wide beam” recited in line 4 is the same as “a second wide beam” recited in line 8 or not.  For the purposes of examining claim 9 and all of its dependent claims the examiner assumes the references to second wide beam in lines 3 and 8 are referring to the same second wide beam.
Dependent claims 14-20 are rejected for the same reasons as parent claim 13.

Examiner’s Note:  Since the examiner did not find teachings in the prior art to address all limitations of the independent claims, the examiner approached Applicant’s representative Changhoi Koo (72819) on 12/14/2022 to resolve the outstanding 112(b) rejections presented above and the Applicant representative indicated that the Applicant could not resolve the 112(b) issues on or before 12/17/2022 and hence the examiner prepared the instant action. 
	The following is a showing of the closest prior art and how the independent claims of the instant application are not addressed.
	Xiang et al (US 11394449 B2) discloses beam training based on side link control information and channel state information reference signal in D2D communication. In particular, Xiang discloses a wide beam alignment where wide beam 1, 2, and 3 measurements with their child narrow band beams are sent and the base station selects the wide beam that has a child narrow beam with the highest signal strength. See Column 6, lines 1-60.   Xiang fails to teach or suggest the conditional selection of wide beams by requesting the mobile device to run two different measurements and select the child narrow beam from just  the first set of child narrow beams or from both the first and second set of child narrow beams as recited in each of the independent claims.
	Hashimoto et al (US 20220377589 A1) discloses hierarchical beams consisting of wide beams and child narrow band beams as shown in Fig. 5 and paragraph 89.  However Hashimoto fails to disclose or suggest the conditional selection of wide beams by requesting the mobile device to run two different measurements and select the child narrow beam from just  the first set of child narrow beams or from both the first and second set of child narrow beams as recited in each of the independent claims.
	Cheraghi et al (US 20210067979 A1) also discloses hierarchical beam search in more details as shown in Figs 4 and 14.   Cheraghi teaches measuring wide beams using SSBs and measuring child narrow beams using CSI-RS.   Based on the measurement of wide beam/SSB and corresponding child narrow beam/CSI-RS measurement the one with the highest SSB/CSI-RS signal strength is selected.  However, Cheraghi fails to disclose or suggest the conditional selection of wide beams by requesting the mobile device to run two different measurements and select the child narrow beam from just  the first set of child narrow beams or from both the first and second set of child narrow beams as recited in each of the independent claims.
	Therefore, the disclosure of Xiang, Hashamito, and Cheraghi taken individually or in combination with other prior art fail to disclose, fairly suggest or render obvious the limitations of each of the independent claim where a UE is requested to make a follow up measurement of the child narrow beams of a second wide beam after reporting the measurement of a first set of child narrow beams based on a condition occurring and if the condition occurs the UE makes the requested  measurement on the second set of child narrow beams of the second wide beam and reports it to the base station where the base station still picks the child narrow beam from the first and second set of child narrow beams as specified in each of the independent claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474